--------------------------------------------------------------------------------

Exhibit 10.1

 
PRIVATE PLACEMENT WARRANTS PURCHASE AGREEMENT
 
THIS PRIVATE PLACEMENT WARRANTS PURCHASE AGREEMENT (as it may from time to time
be amended and including all exhibits referenced herein, this “Agreement”),
dated as of September 30, 2020, is entered into by and between Altimeter Growth
Corp., a Cayman Islands exempted company (the “Company”), and Altimeter Growth
Holdings, a Cayman Islands limited liability company (the “Purchaser”).
 
WHEREAS, the Company intends to consummate an initial public offering of the
Company’s units (the “Public Offering”), each unit consisting of one Class A
ordinary share of the Company, par value $0.0001 per share (each, a “Share”),
and a fraction of one redeemable warrant, each whole warrant entitling the
holder to purchase one Share at an exercise price of $11.50 per Share, as set
forth in the Company’s Registration Statement on Form S-1, filed with the U.S.
Securities and Exchange Commission (the “SEC”), File Number 333-248762 (the
“Registration Statement”), under the Securities Act of 1933, as amended (the
“Securities Act”).
 
WHEREAS, the Purchaser has agreed to purchase an aggregate of 11,000,000
warrants (and up to 12,000,000 redeemable warrants if the underwriter in the
Public Offering exercises its option to purchase additional units in full) (the
“Private Placement Warrants”), each Private Placement Warrant entitling the
holder to purchase one Share at an exercise price of $11.50 per Share, at a
price of $1.00 per warrant, subject to adjustment.
 
NOW THEREFORE, in consideration of the mutual promises contained in this
Agreement and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties to this Agreement hereby,
intending legally to be bound, agree as follows:
 
AGREEMENT
 
Section 1. Authorization, Purchase and Sale; Terms of the Private Placement
Warrants.
 
A. Authorization of the Private Placement Warrants. The Company has duly
authorized the issuance and sale of the Private Placement Warrants to the
Purchaser.
 
B. Purchase and Sale of the Private Placement Warrants.
 
(i) On the date of the consummation of the Public Offering (the “IPO Closing
Date”), the Company shall issue and sell to the Purchaser, and the Purchaser
shall purchase from the Company, 11,000,000 Private Placement Warrants at a
price of $1.00 per warrant for an aggregate purchase price of $11,000,000 (the
“Purchase Price”). The Purchaser shall pay the Purchase Price by wire transfer
of immediately available funds in the following amounts: (i) $2,000,000 to the
Company at a financial institution to be chosen by the Company, and (ii)
$9,000,000 to the trust account maintained by Continental Stock Transfer & Trust
Company, acting as trustee (the “Trust Account”), in each case in accordance
with the Company’s wiring instructions, at least one (1) business day prior to
the IPO Closing Date. On the IPO Closing Date, subject to the receipt of funds
pursuant to the immediately prior sentence, the Company, at its option, shall
deliver a certificate evidencing the Private Placement Warrants purchased on
such date duly registered in the Purchaser’s name to the Purchaser or effect
such delivery in book-entry form.
 
(ii) On the date of the closing of the option to purchase additional units, if
any, in connection with the Public Offering or on such earlier time and date as
may be mutually agreed by the Purchaser and the Company (the “Option Closing
Date”, and each Option Closing Date (if any) and the IPO Closing Date, a
“Closing Date”), the Company shall issue and sell to the Purchaser, and the
Purchaser shall purchase from the Company, up to 1,000,000 Private Placement
Warrants (or, to the extent the option to purchase additional units is not
exercised in full, a lesser number of Private Placement Warrants in proportion
to portion of the option that is exercised) at a price of $1.00 per warrant for
an aggregate purchase price of up to $1,000,000 (the “Option Purchase Price”).
The Purchaser shall pay the Option Purchase Price in accordance with the
Company’s wire instruction by wire transfer of immediately available funds to
the Trust Account, at least one (1) business day prior to the Option Closing
Date. On the Option Closing Date, subject to the receipt of funds pursuant to
the immediately prior sentence, the Company shall, at its option, deliver a
certificate evidencing the Private Placement Warrants purchased on such date
duly registered in the Purchaser’s name to the Purchaser or effect such delivery
in book-entry form.



--------------------------------------------------------------------------------

C. Terms of the Private Placement Warrants.
 
(i) Each Private Placement Warrant shall have the terms set forth in a Warrant
Agreement to be entered into by the Company and a warrant agent on the IPO
Closing Date, in connection with the Public Offering (the “Warrant Agreement”).
 
(ii) On the IPO Closing Date, the Company and the Purchaser shall enter into a
registration and shareholder rights agreement (the “Registration and Shareholder
Rights Agreement”) pursuant to which the Company will grant certain registration
rights to the Purchaser relating to the Private Placement Warrants and the
Shares underlying the Private Placement Warrants.
 
Section 2. Representations and Warranties of the Company. As a material
inducement to the Purchaser to enter into this Agreement and purchase the
Private Placement Warrants, the Company hereby represents and warrants to the
Purchaser (which representations and warranties shall survive each Closing Date)
that:
 
A. Incorporation and Corporate Power. The Company is an exempted company duly
incorporated, validly existing and in good standing under the laws of the Cayman
Islands and is qualified to do business in every jurisdiction in which the
failure to so qualify would reasonably be expected to have a material adverse
effect on the financial condition, operating results or assets of the Company.
The Company possesses all requisite corporate power and authority necessary to
carry out the transactions contemplated by this Agreement and the Warrant
Agreement.


B. Authorization; No Breach.
 
(i) The execution, delivery and performance of this Agreement and the Private
Placement Warrants have been duly authorized by the Company as of the Closing
Date. This Agreement constitutes the valid and binding obligation of the
Company, enforceable in accordance with its terms, subject to bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and other laws of
general applicability relating to or affecting creditors’ rights and to general
equitable principles (whether considered in a proceeding in equity or law). Upon
issuance in accordance with, and payment pursuant to, the terms of the Warrant
Agreement and this Agreement, the Private Placement Warrants will constitute
valid and binding obligations of the Company, enforceable in accordance with
their terms as of the Closing Date.
 
(ii) The execution and delivery by the Company of this Agreement and the Private
Placement Warrants, the issuance and sale of the Private Placement Warrants, the
issuance of the Shares upon exercise of the Private Placement Warrants and the
fulfillment of and compliance with the respective terms hereof and thereof by
the Company, do not and will not as of the Closing Date (a) conflict with or
result in a breach of the terms, conditions or provisions of, (b) constitute a
default under, (c) result in the creation of any lien, security interest, charge
or encumbrance upon the Company’s share capital or assets under, (d) result in a
violation of, or (e) require any authorization, consent, approval, exemption or
other action by or notice or declaration to, or filing with, any court or
administrative or governmental body or agency pursuant to the memorandum and
articles of association of the Company (in effect on the date hereof or as may
be amended prior to completion of the Public Offering) or any material law,
statute, rule or regulation to which the Company is subject, or any agreement,
order, judgment or decree to which the Company is subject, except for any
filings required after the date hereof under federal or state securities laws.
 
C. Title to Securities. Upon issuance in accordance with, and payment pursuant
to, the terms hereof and the Warrant Agreement and the amended and restated
memorandum and articles of association of the Company, and upon registration in
the Company’s register of members, the Shares issuable upon exercise of the
Private Placement Warrants will be duly and validly issued as fully paid and
non-assessable. On the date of issuance of the Private Placement Warrants, the
Shares issuable upon exercise of the Private Placement Warrants shall have been
reserved for issuance in accordance with the terms of this Agreement. Upon
issuance in accordance with, and payment pursuant to, the terms hereof and the
Warrant Agreement, and upon registration in the Company’s register of members,
the Purchaser will have good title to the Private Placement Warrants purchased
by it and the Shares issuable upon exercise of such Private Placement Warrants,
free and clear of all liens, claims and encumbrances of any kind, other than (i)
transfer restrictions hereunder and under the other agreements contemplated
hereby, (ii) transfer restrictions under federal and state securities laws, and
(iii) liens, claims or encumbrances imposed due to the actions of the Purchaser.



--------------------------------------------------------------------------------

D. Governmental Consents. No permit, consent, approval or authorization of, or
declaration to or filing with, any governmental authority is required in
connection with the execution, delivery and performance by the Company of this
Agreement or the consummation by the Company of any other transactions
contemplated hereby.
 
E. Regulation D Qualification. Neither the Company nor, to its actual knowledge,
any of its affiliates, members, officers, directors or beneficial shareholders
of 20% or more of its outstanding securities, has experienced a disqualifying
event as enumerated pursuant to Rule 506(d) of Regulation D under the Securities
Act.


Section 3. Representations and Warranties of the Purchaser. As a material
inducement to the Company to enter into this Agreement and issue and sell the
Private Placement Warrants to the Purchaser, the Purchaser hereby represents and
warrants to the Company (which representations and warranties shall survive each
Closing Date) that:
 
A. Organization and Requisite Authority. The Purchaser possesses all requisite
power and authority necessary to carry out the transactions contemplated by this
Agreement.
 
B. Authorization; No Breach.
 
(i) This Agreement constitutes a valid and binding obligation of the Purchaser,
enforceable in accordance with its terms, subject to bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and other laws of general
applicability relating to or affecting creditors’ rights and to general
equitable principles (whether considered in a proceeding in equity or law).
 
(ii) The execution and delivery by the Purchaser of this Agreement and the
fulfillment of and compliance with the terms hereof by the Purchaser does not
and shall not as of each Closing Date (a) conflict with or result in a breach by
the Purchaser of the terms, conditions or provisions of, (b) constitute a
default under, (c) result in the creation of any lien, security interest, charge
or encumbrance upon the Purchaser’s equity or assets under, (d) result in a
violation of, or (e) require authorization, consent, approval, exemption or
other action by or notice or declaration to, or filing with, any court or
administrative or governmental body or agency pursuant to the Purchaser’s
organizational documents in effect on the date hereof or as may be amended prior
to completion of the contemplated Public Offering, or any material law, statute,
rule or regulation to which the Purchaser is subject, or any agreement,
instrument, order, judgment or decree to which the Purchaser is subject, except
for any filings required after the date hereof under federal or state securities
laws.
 
C. Investment Representations.
 
(i) The Purchaser is acquiring the Private Placement Warrants and, upon exercise
of the Private Placement Warrants, the Shares issuable upon such exercise
(collectively, the “Securities”) for its own account, for investment purposes
only and not with a view towards, or for resale in connection with, any public
sale or distribution thereof.
 
(ii) The Purchaser is an “accredited investor” as such term is defined in Rule
501(a)(3) of Regulation D, and the Purchaser has not experienced a disqualifying
event as enumerated pursuant to Rule 506(d) of Regulation D under the Securities
Act.
 
(iii) The Purchaser understands that the Securities are being offered and will
be sold to it in reliance on specific exemptions from the registration
requirements of the United States federal and state securities laws and that the
Company is relying upon the truth and accuracy of, and the Purchaser’s
compliance with, the representations and warranties of the Purchaser set forth
herein in order to determine the availability of such exemptions and the
eligibility of the Purchaser to acquire such Securities.


(iv) The Purchaser did not decide to enter into this Agreement as a result of
any general solicitation or general advertising within the meaning of Rule
502(c) under the Securities Act.
 
(v) The Purchaser has been furnished with all materials relating to the
business, finances and operations of the Company and materials relating to the
offer and sale of the Securities which have been requested by the Purchaser. The
Purchaser has been afforded the opportunity to ask questions of the executive
officers and directors of the Company. The Purchaser understands that its
investment in the Securities involves a high degree of risk and it has sought
such accounting, legal and tax advice as it has considered necessary to make an
informed investment decision with respect to the acquisition of the Securities.
 
(vi) The Purchaser understands that no United States federal or state agency or
any other government or governmental agency has passed on or made any
recommendation or endorsement of the Securities or the fairness or suitability
of the investment in the Securities by the Purchaser nor have such authorities
passed upon or endorsed the merits of the offering of the Securities.



--------------------------------------------------------------------------------

(vii) The Purchaser understands that: (a) the Securities have not been and are
not being registered under the Securities Act or any state securities laws, and
may not be offered for sale, sold, assigned or transferred unless (1)
subsequently registered thereunder or (2) sold in reliance on an exemption
therefrom; and (b) except as specifically set forth in the Registration and
Shareholder Rights Agreement, neither the Company nor any other person is under
any obligation to register the Securities under the Securities Act or any state
securities laws or to comply with the terms and conditions of any exemption
thereunder. In this regard, the Purchaser understands that the SEC has taken the
position that promoters or affiliates of a blank check company and their
transferees, both before and after an initial Business Combination, are deemed
to be “underwriters” under the Securities Act when reselling the securities of a
blank check company. Based on that position, Rule 144 adopted pursuant to the
Securities Act would not be available for resale transactions of the Securities
despite technical compliance with the requirements of such Rule, and the
Securities can be resold only through a registered offering or in reliance upon
another exemption from the registration requirements of the Securities Act.
 
(viii) The Purchaser has such knowledge and experience in financial and business
matters, knowledge of the high degree of risk associated with investments in the
securities of companies in the development stage such as the Company, is capable
of evaluating the merits and risks of an investment in the Securities and is
able to bear the economic risk of an investment in the Securities in the amount
contemplated hereunder for an indefinite period of time. The Purchaser has
adequate means of providing for its current financial needs and contingencies
and will have no current or anticipated future needs for liquidity which would
be jeopardized by the investment in the Securities. The Purchaser can afford a
complete loss of its investments in the Securities.
 
(ix) The Purchaser understands that the Private Placement Warrants shall bear
the legend substantially in the form set forth in the Warrant Agreement.


Section 4. Conditions of the Purchaser’s Obligations. The obligations of the
Purchaser to purchase and pay for the Private Placement Warrants are subject to
the fulfillment, on or before each Closing Date, of each of the following
conditions:
 
A. Representations and Warranties. The representations and warranties of the
Company contained in Section 2 shall be true and correct at and as of the
Closing Date as though then made.
 
B. Performance. The Company shall have performed and complied with all
agreements, obligations and conditions contained in this Agreement that are
required to be performed or complied with by it on or before such Closing Date.
 
C. No Injunction. No litigation, statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by or in any court or governmental authority of competent jurisdiction
or any self-regulatory organization having authority over the matters
contemplated hereby, which prohibits the consummation of any of the transactions
contemplated by this Agreement or the Warrant Agreement.
 
D. Warrant Agreement and Registration and Shareholder Rights Agreement. The
Company shall have entered into the Warrant Agreement, in the form of Exhibit A
hereto, and the Registration and Shareholder Rights Agreement, in the form of
Exhibit B hereto, in each case on terms satisfactory to the Purchaser.
 
Section 5. Conditions of the Company’s Obligations. The obligations of the
Company to the Purchaser under this Agreement are subject to the fulfillment, on
or before each Closing Date, of each of the following conditions:
 
A. Representations and Warranties. The representations and warranties of the
Purchaser contained in Section 3 shall be true and correct at and as of such
Closing Date as though then made.
 
B. Performance. The Purchaser shall have performed and complied with all
agreements, obligations and conditions contained in this Agreement that are
required to be performed or complied with by the Purchaser on or before such
Closing Date.
 
C. Corporate Consents. The Company shall have obtained the consent of its Board
of Directors authorizing the execution, delivery and performance of this
Agreement and the Warrant Agreement and the issuance and sale of the Private
Placement Warrants hereunder.



--------------------------------------------------------------------------------

D. No Injunction. No litigation, statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by or in any court or governmental authority of competent jurisdiction
or any self-regulatory organization having authority over the matters
contemplated hereby, which prohibits the consummation of any of the transactions
contemplated by this Agreement or the Warrant Agreement.
 
E. Warrant Agreement. The Company shall have entered into the Warrant Agreement.


Section 6. Miscellaneous.
 
A. Successors and Assigns. Except as otherwise expressly provided herein, all
covenants and agreements contained in this Agreement by or on behalf of any of
the parties hereto shall bind and inure to the benefit of the respective
successors of the parties hereto whether so expressed or not. Notwithstanding
the foregoing or anything to the contrary herein, the parties may not assign
this Agreement, other than assignments by the Purchaser to affiliates thereof
(including, without limitation one or more of its members).
 
B. Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be prohibited by or invalid
under applicable law, such provision shall be ineffective only to the extent of
such prohibition or invalidity, without invalidating the remainder of this
Agreement.
 
C. Counterparts. This Agreement may be executed simultaneously in two or more
counterparts, none of which need contain the signatures of more than one party,
but all such counterparts taken together shall constitute one and the same
agreement. Signatures to this Agreement transmitted via facsimile or e-mail
shall be valid and effective to bind the party so signing.
 
D. Descriptive Headings; Interpretation. The descriptive headings of this
Agreement are inserted for convenience only and do not constitute a substantive
part of this Agreement. The use of the word “including” in this Agreement shall
be by way of example rather than by limitation.
 
E. Governing Law. This Agreement shall be deemed to be a contract made under the
laws of the State of New York and for all purposes shall be construed in
accordance with the internal laws of the State of New York, without giving
effect to conflicts of law principles that would result in the application of
the laws of another jurisdiction.
 
F. Amendments. This Agreement may not be amended, modified or waived as to any
particular provision, except by a written instrument executed by the parties
hereto.
 
[Signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement.



 
COMPANY:
     
ALTIMETER GROWTH CORP.
     
By:
/s/ Hab Siam
   
Name: Hab Siam
   
Title: General Counsel
     
PURCHASER:
     
ALTIMETER GROWTH HOLDINGS
     
By:
/s/ Hab Siam
   
Name: Hab Siam
   
Title:   Manager




--------------------------------------------------------------------------------

EXHIBIT A
 
Warrant Agreement



--------------------------------------------------------------------------------

EXHIBIT B
 
Registration and Shareholder Rights Agreement
 



--------------------------------------------------------------------------------